Citation Nr: 1021634	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-08 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle disorder, to include as secondary to a service-
connected left knee disability.  

2.  Entitlement to service connection for a claimed right 
hand disorder, to include as secondary to a service-connected 
left knee disability.  


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1955 to 
November 1956.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an October 2007 rating 
decision by the RO.  

The Board remanded the case to the RO (via the Appeals 
Management Center (AMC), in Washington, D.C.) in July 2009.  

The purpose of the remand was to schedule the Veteran for a 
VA examination.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been substantially completed as directed, and it is of note 
that the Veteran does not contend otherwise.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 
Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 
(1999).  

VA's duty to assist is met; thus, it is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran did not manifest complaints or findings of a 
right ankle disorder in service or for many years thereafter.  

3.  The currently demonstrated right ankle degenerative 
changes are not shown to be due to an identified injury or 
other incident of the Veteran's active service.  

4.  The currently demonstrated right hand degenerative 
changes is not shown to be due to the hand bruise documented 
in the service treatment records or other injury or event of 
the Veteran's period of  active service.  

5.  Neither the right ankle degenerative changes nor the 
right degenerative changes is shown to have been caused or 
aggravated by active service.  


CONCLUSIONS OF LAW

1.  The Veteran's right ankle disability manifested by 
degenerative changes is due to disease or injury that was 
incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein; nor is 
any proximately due to or the result of a service-connected 
left knee disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).  

2.  The Veteran's right hand disability manifested by 
degenerative changes is due to disease or injury that was 
incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein; nor is 
any proximately due to or the result of a service-connected 
left knee disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in August 2007, July 2009, and 
January 2010, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA. 

Additionally, the August 2007 and July 2009 notice letters 
informed the Veteran as to disability ratings and effective 
dates.  As noted above, the claim was last adjudicated via an 
SSOC in April 2010.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA and private treatment 
records, and a VA examination report.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so. Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  

Also, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b).  

However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).  

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease from the current level.  38 C.F.R. § 3.310(b).  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  



Analysis

The Veteran claims that his right ankle and right hand 
disorders are the result of his over compensating for his 
service-connected left knee disability.  He also asserts that 
his current right hand disorder is due to an injury sustained 
in service.  

By way of background, the Veteran was granted service 
connection for the residuals of a left knee injury with 
traumatic arthritis in an April 1989 decision of the Board.  

The service treatment records are entirely negative for 
complaints or findings of a right ankle disorder.  A March 
1955 service treatment record shows a single instance of 
treatment for a right hand bruise.  

The VA and private treatment records, dated from 2004 to 
2009, show findings of osteoarthritis in the right ankle, 
joint pain, and right carpal tunnel syndrome, as well as 
treatment for a right ankle condition with a brace due to 
difficulty in ambulating over uneven surfaces and for a right 
hand disorder with splints.  

Specifically a June 2004 VA radiology report indicates 
findings of narrowing of the ankle mortise medially and 
slight widening laterally suggestive of an unstable joint, a 
medially tilted talus, some well-corticated bony densities 
anterior to the talus in the lateral view and a suggestion of 
an Osgood-Schlatter trigonum.  

The radiologist noted that the well-corticated bony densities 
might represent loose bodies within the joint and indicated 
that findings were suspicious for primary trauma with an 
unstable joint.  

Subchondral cysts were seen in the talus, no acute fractures 
were identified, well-corticated bony densities were noted 
inferior to the lateral and medial malleolus that were 
possibly related to an old trauma.  The Veteran was diagnosed 
with numerous findings as described with suggestion of an 
unstable joint and evidence suggesting an old fracture.  

A follow-up VA radiology report by the same radiologist given 
later that month shows diagnosis of pes planus deformity of 
the foot with degenerative changes of the ankle joint and 
well-corticated bony densities as described above proximal to 
the navicular, no acute fracture was seen, and there was some 
mild partial subluxation at the right second 
metatarsophalangeal joint.  

In conjunction with the current appeal, the Veteran underwent 
VA examinations in January 2010.  Here, with respect to the 
ankle disorder, he had no idea how he injured his right 
ankle, and vaguely described his right ankle giving out 
during walking.  

Further, the Veteran underwent surgery in 2007 for a fatty 
tumor removal, but denied history of trauma to the joint or 
history of neoplasm.  He denied deformity, giving way, 
incoordination, decreased speed of joint motion, locking 
episodes, effusions, or symptoms of inflammation; however, he 
did endorse symptoms of pain, stiffness, weakness and severe 
flare-ups occurring 4 to 5 times a year for 1 to 2 days at a 
time.  

The Veteran noted no constitutional symptoms of arthritis or 
incapacitating episodes of arthritis.  He did have standing 
limitations of about 10 to 15 minutes, and functional 
limitations of being unable to walk more than a few yards.  
The Veteran reported always using a cane.  

The examination results included observations of no ankle 
instability or tendon abnormality and very mild valgus 
angulation due to a flat feet disorder and not the ankle 
joint.  The examiner noted that there was no joint ankylosis, 
and that other significant physical findings included 
significant obesity.  

The X-ray testing performed in May 2009 revealed deformity of 
the distal fibula and narrowing of the tibiotalar joint that 
was apparently due to old trauma, diffuse soft tissue 
swelling was seen, and no acute fracture.  

The Veteran was diagnosed with radiographic evidence of 
deformity of the distal fibula and narrowing of the 
tibiotalar joint.  The examiner concluded that the right 
ankle disorder was not at least as likely as not caused by or 
a result of an injury or other event of the Veteran's period 
of active military service, to include being caused or 
aggravated by the service-connected left knee disability.  

The examiner opined that the Veteran had osteoarthritis of 
the right ankle; however, based on review of the claims file 
and physical examination, there is no connection between the 
right ankle disorder, to include osteoarthritis, and military 
service or to the service-connected left knee disability.  

The examiner noted that the Veteran had no significant 
biomechanical abnormality principally caused by the left knee 
and was significantly obese.  The examiner indicated that the 
Veteran's obesity, along with his age and, quite possibly the 
situation in which the Veteran's ankle "gave out" were most 
likely causing the osteoarthritis found on examination.  

The Veteran's medical records did not support military 
service as the source of a right ankle disorder; therefore, 
the examiner found that the Veteran's right ankle disorder 
was not related to his military service or to his service-
connected left knee disability.  

With respect to the hand disorder, the Veteran reported 
having a work history of performing general utility for Sears 
where he was a general laborer.  He claimed that, while 
unloading a tractor, he injured his wrist while trying to 
pull a middle box out from under three other boxes.  

The Veteran also noted that he underwent surgery to his hand 
after the unloading incident, and was not sure if this was a 
crush injury or from some other thing.  The Veteran gave a 
service history of injuring his hand from pulling the trigger 
of his gun so much, but denied having care for the right hand 
while in the military.  He noted that, after service, he wore 
a brace for carpal tunnel some time in the 1960's, and 
underwent surgery to repair the condition.  

The Veteran indicated that he wore a brace for his right hand 
and wrist condition while sleeping.  Further, he gave a 
history of undergoing surgery in 2007 to treat a fatty tumor, 
but denied a history of neoplasm of the hand.  He was noted 
to be right handed.  He denied an overall decrease in hand 
strength and dexterity, denied other hand symptoms, and 
denied a history of flare-ups or joint symptoms.  The 
examiner noted an onset of symptoms in 1969.  

The X-ray studies dated in January 2010 revealed moderate 
narrowing of the radionavicular joint with minimal 
subchondral sclerosis, and similarly occurring at the 
metacarpophalangeal joints and distal interphalangeal joints.  
The rest showed minimal joint space narrowing without 
significant marginal spurring, although cystic-like areas 
were seen in the distal ulna and styloid process.  No soft 
tissue calcifications or metallic densities were detected.  
Mild degenerative joint disease was diagnosed.  

Overall, the Veteran was diagnosed with no functional 
impairments of the right hand, and radiographic evidence of 
right hand degenerative changes.  

The examiner concluded that the right hand disorder was not 
as likely as not caused by or a result of an injury or other 
event of active service.  The examiner opined that, based on 
a review of the claims file and on physical examination, the 
Veteran had care for a bruise to the right hand in service, 
but the current hand disorder was not related to military 
service or to the service-connected left knee disability.  

Further, the examiner noted that the bruise to the right hand 
did not include an associated examination revealing the 
likelihood of a permanent disability, and the Veteran's 
discharge physical was void of a right hand disorder.  

The examiner determined that the more likely cause of the 
Veteran's current hand disorder was his post-service hand 
injury at work.  Moreover, the examiner noted that the claims 
file was absent evidence of continuous care for a right hand 
disorder.  The examiner noted that there was no relationship 
between the right hand degenerative findings or past surgical 
intervention and the service-connected left knee disorder.  

The Board finds that the Veteran failed to offer any medical 
evidence in support of his assertions that he is suffering 
from a right ankle disorder or a right hand disorder due to 
the service-connected left knee disability or to an illness 
or injury that arose during service.  The Board notes that 
when the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Indeed, the record remains negative for any competent medical 
evidence of a nexus between the Veteran's service and any 
current right ankle and right hand disorders, or between 
either of these disorders and the service-connected left knee 
disability.  

The question of medical diagnoses or causation can only be 
made by individuals possessing specialized training and 
knowledge.  See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Further, there 
is no evidence of record to support these claims.  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Although the Veteran is competent to report that he 
experiences a right ankle or right hand  symptoms, he lacks 
the requisite medical expertise to offer an opinion referable 
to a medical diagnosis or causation.  

The Board finds the VA opinion persuasive on the question of 
medical relationship as it is based upon both a current 
examination of the Veteran and a review of the documented 
medical history and findings and supported by a rationale 
that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 
471 (1993).  

In addition, the Board finds that service connection is not 
warranted on either a direct or secondary basis.  The right 
ankle disorder and the right hand disorder were initially 
manifested many years following service discharge.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
are factors that weigh against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
right hand or right ankle disorder.  See Gilbert, 1 Vet. App. 
at 55.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.310.  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a right hand disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


